JONES, J.
COURTS.
(180 Jj) The only original, civil jurisdiction conferred upon the Cleveland Municipal Court is that found in Section 1579-6, General Code. The sections following are merely supplementary or ancillary thereto, having for their object the conservation ;and enforcement of its original jurisdiction, conferred by the foregoing section.
(180 R) Section 1579-11, General Code, is confined to the municipal court’s supplementary or ancillary jurisdiction, including its power to appoint a special receiver before and after judgment, to carry its judgments into effect. This section does not authorize the appointment, by the muncipal court, of a general receiver under the ordinary “usages of equity.” (Section 11894, par. 6, General Code).
The order of appointment in the instant cases, as shown by the court’s entry, was simply an order appointing a special receiver for the corporate assets for the purpose of applying, the same “towards the satisfaction” of the (judgments.
Day, Allen, Kinkade and Matthias, JJ., concur.